                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



ELGIN R. ROBINSON, JR.,

                                   Petitioner,

           v.                                         CASE NO. 19-3071-SAC

ROGER WERHOLTZ,

                                   Respondent.


                              MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254 by a prisoner in state custody. Petitioner proceeds pro se,

and the Court grants leave to proceed in forma pauperis.

     Because the petition shows that petitioner has a postconviction

action pending in state court, the Court will direct him to provide

a status report on that matter.

     Petitioner also moves for the appointment of counsel. An

applicant for habeas corpus relief has no constitutional right to the

appointment of counsel. See Swazo v. Wyo. Dept. of Corr., 23 F.3d 332,
333 (10th Cir. 1994)(“[T]here is no constitutional right to counsel

beyond   the    appeal   of    a   criminal   conviction,   and   …   generally

appointment of counsel in a § 2254 proceeding is left to the court’s

discretion.”). Rather, the court may appoint counsel when “the

interests of justice so require” for a petitioner who is financially

eligible. See 18 U.S.C. § 3006A(1)(2)(b).

     The Court has considered the record and declines to appoint
counsel at this time. Petitioner appears to be capable of presenting

his claims clearly, and the issues do not appear to be unusually

complex.
    IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for

leave to proceed in forma pauperis (Doc. 2) is granted.

    IT IS FURTHER ORDERED petitioner’s motion to appoint counsel

(Doc. 3) is denied.

    IT IS FURTHER ORDERED petitioner is granted to and including

November 14, 2019, to provide a status report on his state court

action.

    IT IS SO ORDERED.

    DATED:   This 30th day of October, 2019, at Topeka, Kansas.



                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
